The writ of error brings for review judgment of non-suit with bill of exceptions.
The suit was one for alleged malicious prosecution.
The declaration alleged no special damages. The evidence was entirely insufficient to warrant the jury in returning a verdict against the plaintiff in any sum except merely nominal damages in so small an amount as to be of no consequence.
At the close of plaintiff's testimony the court announced that it would grant defendant's motion for a directed verdict. *Page 408 
Thereupon, plaintiff took judgment of non-suit with bill of exceptions.
The record discloses no reversible error.
The judgment is affirmed. So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.